UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 22, 2013 BBCN Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 000-50245 95-4170121 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 3731 Wilshire Boulevard, Suite 1000, Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (213) 639-1700. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 22, 2013, BBCN Bancorp, Inc. (“BBCN”) issued a press release concerning its results of operations and financial condition for the first quarter ended and as of March 31, 2013. A copy of the April 22, 2013 press release is attached hereto as Exhibit 99.1. On April 23, 2013, BBCN issued a press release reporting two corrected financial tables relating to non-interest income and real estate loans by property type.A copy of the April 23, 2013 press release is attached hereto as Exhibit 99.2. Item 7.01Regulation FD Disclosure. Included as part of BBCN’s April 22, 2013 press release described above and attached hereto, the Company announced that its Board of Directors declared a quarterly cash dividend.The cash dividend will be paid on or about May 17, 2013 to all stockholders of record as of May 3, 2013. The information in this report (including Exhibit 99.1) is being furnished pursuant to Item 2.02 and Item 7.01 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description of Exhibit Press release dated April 22, 2013 concerning results of operations and financial condition for the first quarter ended and as of March 31, 2013. Press release dated April 23, 2013 reporting two corrected financial tables relating to non-interest income and real estate loans by property type. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BBCN Bancorp, Inc. Date:April 23, 2013 /s/ Kevin S. Kim Kevin S. Kim Chairman and Chief Executive Officer EXHIBIT INDEX ExhibitNo. Description Press release dated April 22, 2013 concerning results of operations and financial condition for the first quarter ended and as of March 31, 2013. Press release dated April 23, 2013 reporting two corrected financial tables relating to non-interest income and real estate loans by property type.
